Title: From George Washington to Patrick Henry, 10 December 1777
From: Washington, George
To: Henry, Patrick



Sir
Head Quarters Whitemarsh [Pa.] 10th Decemr 1777

I was honored with yours of the 22d ulto on Wednesday last, but the Situation which the Army has since been in has prevented me from answering it before—Genl Howe had been for some time preparing for a move which every account from the City informed me was intended against this Army. On Thursday Evening he advanced as far

as Chesnut Hill and in the Morning he appeared upon the Heights about three Miles in our front. There was a small skirmish between the Enemy’s advanced Corps and the pennsylvania Militia in which Brig. Genl Irvine of that State was unfortunately wounded, thrown from his Horse and taken prisoner. Having reconnoitered our Situation all that day, and I suppose not liking the appearance of our right wing, they moved on Friday night about three miles to our left. They lay still on Saturday, and on sunday about Noon intelligence was brought that they were in full march towards our Camp. As soon as they began to move Colo. Morgan with the light Corps under his command and the Maryland Militia attacked their right flank, and I am informed did them a good deal of damage considering the Number of Men that engaged. About sunset they halted again, their left wing being about one mile from our line. From this maneuvre I expected an attack in the Night or by day break and made disposition accordingly. On Monday afternoon they began to move but instead of advancing, they filed off from their right, and the first certain account that I could obtain of their intentions was that they were in full march towards Philada. I immediately dispatched light parties after them, but such was the rapidity of their movement that they could not even come up with their rear.
I am pleased to hear of the Arrival of Cloathing in Virginia which tho’ not very great will be very acceptable as far as it will go. I beg that whatever you can spare may be immediately sent forward to the Head Quarters of the Army where ever that may be, and I have no doubt but we can get the Cloaths more readily made up by the Taylors of the Army than you can in the Country. I observe that there is a small supply of Cloth suitable for Officers. I should be extremely glad if that could be sent up for the use of those who remain in the feild and not delivered out to those who under various pretences will find means to winter at home. I hope the Gentlemen, who are appointed in your State to make a collection of Cloathing for your Troops will exert themselves, for altho’ large quantities are ordered from Europe, the arrival is so precarious that we ought by no means to put a dependance upon a supply thro’ that channel.
As I have not seen the Director General of the Hospitals since the Rect of your letter, I cannot say what may be his wants in the medicinal way; but I dare to say a supply of any of the capital Articles will be very acceptable to him. I expect him here in a day or two, when you shall hear further from him or me upon the subject. I have the honor &c.
